 In the Matter of ST. JOSEPHSTOCK YARDS COMPANYandAMALGAMATEDMEAT CUTTERS AND BUTCHERWORKMEN OFNORTH AMERICA, LOCALUNION No. 159Case No. C-43.-Decided July 7,1936Stockyards-Unit Appropriate for CollectiveBargaining:community of in-terest; no controversyasto-Representatives:proof of choicewritten author-izations,designationof not dependent upon membershipinunion-CollectiveBargaining:`adjustmentof grievancesor assentto particulardemands,differ-entiatedfrom ; negotiationin good faith-failure or refusal tomake counterproposals,adherenceto existing wage scalesand working conditions-broad pur-poses of ; meaningof ; duty of employer to embodyunderstanding reached withrepresentatives of employees in binding agreement for definite term.Mr. George O. Prattfor the Board.Mr. James B. Nugent,ofKansasCity,Mo., for respondent.Mr. Luther P. Davis,of St. Joseph, Mo., for the Union.Mr. Warren S. Welsh,of St. Joseph, Mo., for the Central LaborCouncil of St. Joseph, Mo.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 15, 1935, the Amalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 159, hereinafter calledthe Union, filed with the Regional Director for the Seventeenth Regiona charge that the St. Joseph Stock Yards Company, St. Joseph, Mis-souri, hereinafter called the respondent, had engaged in and was en-gaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, approved July 5, 1935,hereinafter called the Act.By order of the Board, dated January20, 1936, the proceeding was transferred to and continued beforethe Board in accordance with Article II, Section 35 of National LaborRelations Board Rules and Regulations-Series 1.On May 5, 1936,the Board issued its complaint against the respondent, said com-plaint alleging that the respondent had committed unfair labor prac-tices affecting commerce within the meaning of Section 8, subdi-visions (1) and (5), and Section 2, subdivisions (6) and (7) of theAct, in that on and after September 11, 1935, the respondent had39 40NATIONAL LABOR RELATIONS BOARDrefused to bargain collectively with the union as the exclusive repre-sentative of the respondent's employees in a unit appropriate forthe purposes of collective bargaining.The complaint and accom-panying notice of hearing were duly served upon the parties in ac-cordance with Article V of the Rules and Regulations-Series 1,as amended.The respondent filed its answer on May 11, 1936. Theanswer contained both a special appearance, in which the respondentobjected to the jurisdiction of. the Board on stated constitutionalgrounds, and a denial of the commission of unfair labor practices-Pursuant to the notice a hearing was held at St. Louis, Missouri, onMay 18, 1936, before Emmett P. Delaney, the Trial Examiner dulydesignated by the Board, and testimony was taken.Full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues was afforded both parties.The Trial Examiner overruled all of the objections to the Board's.jurisdiction; these rulings, and all others made during the hearing,,are hereby affirmed.Upon the entire record of the case, including the stenographic re-port of the hearing and the documentary and other evidence receivedat the hearing, the Board makes the following::FINDINGS OF FACT1.THERESPONDENTThe St. Joseph Stock Yards Company owns and operates a stock-yard located in South St. Joseph, Missouri known as the "St. JosephStock Yards". Its stockyard has been ascertained by the Secretary-of Agriculture to come within the definition of the term "stockyard"in the Packers and Stockyards Act, which reads as follows : "theterm `stockyard' means any place, establishment, or facility com-monly known as stockyards, conducted or operated for compensa-tion or profit as a public market, consisting of pens, or other inclosures,and their appurtenances, in which live cattle, sheep, swine, horses,mules or goats are received, held, or kept for sale or shipment incommerce.",This definition adequately describes the general natureof respondent's business. In its answer the respondent states that it"furnishes . . . services and facilities to be used or employed byothers for compensation in connection with the buying, selling, mar-keting, feeding, watering, holding, delivery, shipment, weighing andhandling of livestock".The record shows that livestock-cattle,,calves, hogs, sheep, horses and mules-arrive regularly from points.of origin mainly outside Missouri.The majority of the livestock142 Stat. 163, 7 U. S. C. A. § 202. DECISIONS AND ORDERS41are transported to the stockyard by truck, the remainder in the mainby rail, and a few are driven on foot to the stockward. The live-stock are received at the "cattle dock" and there unloaded by the,respondent's employees and yarded in pens consigned to variouscommission firms.Employees of the respondent then feed and waterthem.After sale, which transaction is handled entirely by commis-sion men, the livestock are taken to scales and weighed by respond-ent's employees.They are then led back to pens and there helduntil demanded by the purchaser. If any of the livestock are to beshipped by rail or truck to other markets or areas, employees of therespondent load them on the carrier; if they are sold to packerslocated in St. Joseph the respondent's employees deliver them whenthey are called for by the purchaser.The respondent does not ownany of the livestock handled by it. Its function is to service the,livestock-receive them, water and feed them, hold them in pens pend-ing sale and finally dispose of them by delivery to the purchaser orcarrier.The respondent operates the only public stockyard in the City ofSt. Joseph.For the year 1935 the respondent received about 2,200,000head of livestock.These originated from over 19 different states,including Missouri, which accounted for about 800,000 of the total.The receipts were classified as follows: cattle and calves-474,295;hogs-662,997; sheep-1,068,445 ; horses and mules-7,909.About900,000 of the livestock received by rail were consigned for sale inthe St. Joseph Market; about 38,000 were shipped directly to packersin St. Joseph; and the remainder were transported on through ship-ments to other markets, the journey being interrupted for a shortinterval at St. Joseph for feeding, watering and rest.Of the totalnumber of livestock received by the respondent that were consignedfor sale, about 1,800,000 head were sold to local packers and butchers;200,000 head were sold to farmers as stockers and feeders for fatten-ing; and about 160,000 were shipped to other markets and packers.In 1934 the respondent received and disposed of about 3,500,000head of livestock; 23 states contributed to the supply and a portionof the livestock was shipped to more than 20 states for immediateslaughter.The general character of services rendered by stockyards and theirrelation to the commerce in livestock and meat products were de-scribed by the Supreme Court inStafford v.Wallace,258 U. S. 495.The Court there said in sustaining the Packers and Stockyards Act :"The stockyards are not a place of rest or final destination.Thousands of head of live stock arrive daily by carload andtrainload lots, and must be promptly sold and disposed of andmoved out to give place to the constantly flowing traffic that -42NATIONAL LABOR RELATIONS BOARDpresses behind.The stockyards are but a throat through whichthat current flows, and the transactions which occur therein areonly incident to this current from the West to the East, andfrom one State to another. Such transactions cannot be sep-arated from the movement to which they contribute and neces-sarily take on its character . . .The origin of the live stockis in the West, its ultimate destination known to, and intendedby, all engaged in the business is in the Middle West and Easteither as meat products or stock for feeding and fattening.This is the definite and well-understood, course of business.The stockyards and the sales are necessary factors in the middleof this current of commerce."The act, therefore, treats the various stockyards of the coun-try as great national public utilities to promote the flow of com-merce from the ranges and farms of the West to the consumersin the East." (515-6)On the basis of both authority 2 and present-day economics wefind that the respondent is engaged in transactions that are an in-tegral part of the current or flow of interstate commerce in the live-stock and meat-packing industries.The services it renders are indis-pensable to a continuation of that flow and its employees are directlyengaged in acts designed solely to make possible the steady move-ment of the stream.H. THE BARGAINING UNITThe complaint alleges that the day yardmen, moonlight yardmen,hay helpers, hay drivers, cleaning laborers, tractor drivers, counters,deliverymen, weighmasters, night yardmen, the grain elevator man,trip and bar men, hog yardmen, waterman, carpenters, mechanics,construction laborers and construction teamsters employed by the re-spondent at its stockyard constitute a unit appropriate for the pur-poses of collective bargaining.The duties of these employees arebriefly: the yardmen load and unload livestock; the hay helpers actas assistants to the hay drivers, who load, drive and unload thefeed wagons; the tractor drivers work the tractors that pull thecleaning carts; the counters tally the livestock when they are beingweighed; the deliverymen assist in the delivery of the livestock topurchasers; the weighmasters weigh the livestock; the grain elevatorman is engaged in tasks connected with the grain elevator at the2As indicated above, the respondent'sstockyard falls within the definition of thatterm in the Packers and Stockyards Act, and consequently is subject to regulation by theSecretary of Agriculture under that Act.Recently,pursuant to the powers conferredupon him, the Secretary of Agriculture prescribed maximum rates to be charged by therespondent for its services at its stockyard.His action was upheld by the SupremeCourt inSt.Joseph Stock Yards Company v. United States,298 U. S. 38. DECISIONS AND ORDERS43stockyard;the trip and bar men open the doors on freight cars andcheck the crippled livestock; the Waterman watches the flow of waterat the stockyard.The tasks of the others are apparent from theabove designations.On May 18, 1936, 100 employees, exclusive ofthe supervisory force, were engaged in the above tasks ; on December15, 1935, the figure was 105.We include in the supervisory forceemployees regularly engaged as sub-foremen, such as the hay, clean-ing, carpenter and hog yard sub-foremen, in addition to the foremen.The remaining employees are the yard clerks, watchmen,janitors,elevator operators and corn testers.The unit alleged in the complaint includes all of the employeesengaged in the servicing of the livestock.Those excluded do notparticipatein that servicing so that theirexclusion is justifiable.The extent of the bargaining unit is in effect undisputed.We findthat the employees enumerated in paragraph 4 of the complaint anddescribed above constitute a unit appropriate for the purposes ofcollective bargaining.III.THE UNIONThe Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica is a labor organization affiliated with the American Fed-eration of Labor. Its membership is confined to employees engagedin packing plants,stockyards and meat markets.Local No. 189 is,chartered by it and in view of its membershipand purposes is alabor organization.The record contains 61 authorizations signed in the period betweenJuly 5, 1935, and the end of August, 1935, by persons then, andnow, employees of the respondent.These authorizations read asfollows :"I, of my own free will, and without any coercion whatsoever,do hereby authorize The Amalgamated Meatcutters and Butcher-workmen of North America, Local Union No. 159, of St. Joseph,Missouri, and its officers and representatives, to bargain collec-tively for me in all matters pertaining to wages, hours andworking conditions, with full power to act for a period ofeighteen months from the date affixed hereto."Each authorization contains the name, address, occupation andlength of employment of the signatory and is attested by two wit-nesses.There is no reason to doubt the genuineness of these author-izationsand the respondent has not disputed it.Previous to thehearing the respondent did not question the fact that the Union rep-resented a majority of its employees.At the hearing it suggestedthat a large number of the signatories were either non-members ofthe Union or members not in good standing because of non-payment 44NATIONALLABOR RELATIONS BOARDof dues.However, Section 9 (a) of the Act requires only that therepresentatives be "designated or selected" by the employees, andhere such designation or selection is not dependent upon member-ship in the Union but rests upon an express authorization for thespecific purpose.We find that the Union on August 19, 1935,3 andthereafter, represented a majority of the employees in the appro-priate bargaining unit described above.IV. THE UNFAIR LABOR PRACTICESA brief description of the previous relationships between the,Union and the respondent will assist in an understanding of thepresent controversy.On June 25, 1934, the Union filed a complaintwith a Regional Board of the old National Labor Relations Boardalleging that the respondent had refused to bargain collectively withit,and that a strike was imminent.Various negotiations followed.On July 5, 1934, there was a meeting between the Union committeeand the respondent at which the respondent rejected all the Union'sdemands.C. F. Topping, the respondent's president, after discussingin general terms such matters as wages, unemployment, etc., statedthat the Union's requests were not justified and could not begranted.When pressed as to particular items he said that, "We areturning down the whole list of requests, so I can't say there are anyparticular ones.As far as we are concerned conditions will remainas they are now."He concluded with the statement that, "My un-derstanding is that we would not enter into any agreement."OnJuly 9th officers of the respondent and of the Union met with thesecretary of the Regional Board and participated in the formulationof a "declaration of intention", to be signed by the respondent, whichmade no reference to the Union but granted some of its demands.However, the directors of the respondent refused to ratify the docu-ment and, instead, caused to be posted an announcement entitled,"declaration of intention", in which the respondent made some minorconcessions.On August 21, the respondent's officials and the Unioncommittee again met and considered in detail the various points inthe original "declaration of intention", the respondent's presidentstating that until an understanding on those items had been reacheditwas useless to consider the questions of Union recognition andan agreement.After several hours' discussion, the respondent re-fused to make any concessions that went beyond its prevailing prac-tice.The Union then again brought up the question of recognitionand the signing of an agreement.The attorney for the respondent"contended that it was not necessary or obligatory on the part of the3 Fifty-eight authorizations had been secured by that date. DECISIONS AND ORDERS45,company to sign an agreement with anyone, nor was it obligatory torecognize the Union as, such".The president of the respondentreiterated that "the company's position generally was that no agree-ment or contract would be signed with any organization, but thatrequests would be discussed and the company was always willing togo into matters brought to them" by its employees.The meetingthen adjourned.The old National Labor Relations Board held that the respondent,in declining to bargain with the object of reaching a collective agree-ment embodying the terms and conditions eventually to be agreedupon, had refused to bargain collectively and thereby yiolated Sec-,tion 7(a) of the National Industrial Recovery Act as embodied inthe President'sReemployment Agreement,to which the respondent-was then a party.4After that decision the respondent raised thequestionwhether theUnion represented a majority of its employees.After a hearing on that question, the old Board held that throughthe period from June, 1934, to the date of the hearing, March 9,1935, a majority of employees eligible for membership in the Unionhad designated the Union as their representative and that the Unionhad therefore been entitled to act as the exclusive bargaining agency,of all employees eligible to membership therein.5The presentcase is concernedwith further attempts by the Unionto bargain collectively with the respondent.On September 13, 1935,Warren Welsh, acting president of the Union, and seven employeesof the respondent,representing the respondent'semployees,met-with Topping,respondent's president and F. C. Black, the superin-,tendent.The Union had previously submitted an agreement for therespondent's signature.At the beginningof the conference Topping,,said that while he had been advised by counsel that the NationalLabor Relations Act did not apply to the respondent,he was alwayswilling to hear and discuss requests from employees.He furtherstated thatin view of respondent'spresent financial condition hewould have to refer to the directors of the respondent any requestthat involved an additional expense.They then proceeded to a dis-cussion of the terms of the proposed agreement.Article I relatedto the adoption of the closed shop.Welsh argued that since theUnion represented a majority of employees, all employees shouldbe required to join the Union.Topping replied that the argumentwas not persuasive and, further,that the respondent would not agreeto such a condition of employment,especially since many employeesdid not belong to the Union.Article II related to the principle of4In the Matter of St Joseph StockyardsConnpaey,2N. L R B(Old) 112 (Jan.25, 1935).The facts stated in the text are taken from the decision'In the Matter of St.Joseph Stockyards Company,2N. L. R B. (Old) 116 (May2, 1935). 46NATIONAL LABOR RELATIONS BOARDseniority.The Union requested that the principle of seniorityshould be followed in any reduction or increase in the working forceand in the promotion of employees. Topping stated that while de-creases in force had been and would continue to be made on thebasis of seniority, that principle could not be adopted when the forcewas being increased.Moreover, the respondent would continue tofollow the policy that the best qualified employee with the longest.service would be given promotion.These questions were discussedat length but without any change in the positions taken by theparties.Article III stated that employees with more than five years'service should be given a week's vacation with pay.To this requestTopping replied that while the vacation plan had merit and mightbe made effective in the future, the respondent could not afford theincrease in expenditures that would be involved if it were presentlyadopted.Article IV referred to the policy of giving the lighterwork to employees of long and faithful service if they were unableto do heavier work.Topping stated that inasmuch as the Articlemerely reiterated the present policy of the respondent he had noobjection to it.Article V involved the institution of the check-offand was not acceded to by Topping, who felt that the Union shouldcollect its own dues.Article VI provided for time and a half oncertain holidays.Topping thought that since such holidays, onwhich the respondent remained open because of the nature of itsbusiness, were few in number and the men given their choice ofworking or not, the respondent should not be required to pay extrafor their services.Article VII provided that employees temporarilyfilling a position paying a higher rate should receive that raterwhereas those employees temporarily working on tasks paying alower rate should receive their regular rate.Topping stated he hadno objection to this Article, since it represented the respondent'spresent policy.Article VIII limited the hours of work per day,any excess to be considered as overtime to be compensated for attime and one half.Considerable discussion ensued on the pointand on related matters.Topping maintained that the irregularnature of the respondent's business made a fixed schedule of hoursinadvisable.Article IX prescribed an increase in hourly rates ofpay.Topping stated that the financial condition of the respondentwould not permit an increase.ArticleX stated that employeeswould faithfully discharge their duties and was not discussed.Arti-cleXI provided for arbitration in the case of a dispute between therespondent and its employees.Topping said he would not committhe respondent to a blanket adoption of the principle of arbitrationand that a reference to arbitration should be considered only in con-nection with the particular dispute after it had arisen.After fur-ther discussion of a general nature, Topping suggested that they DECISIONS AND ORDERS47meet again in two or three weeks after he had an opportunity todiscuss the various items with the directors.The meeting hadlasted for a little over two hours.Representatives of the Union, accompanied by a representativefrom the parent organization, met again with Topping andBlack on October 8th. Topping stated that the directors had agreedwith the position he had taken at the previous meeting and empha-sized their feeling that the respondent was not in a position to incuradditional expenditures.Some of the various items in the proposedagreement were again discussed at length.The weight to be given toseniority in promotions and increases in the force was considered forsome time but Topping did not recede from the views he had ex-pressed at the first meeting.Welsh proposed that Article III, modi-fied to provide for a vacation of three days instead of a week, shouldbe adopted.Topping replied that he would present the point to thedirectors.The length of the work day and overtime pay were alsoconsidered, but again Topping felt that it was neither necessary norpracticable to prescribe a maximum number of hours per day.Following a general discussion, it was suggested that they meet againafter Topping had discussed the matters of a vacation and a standardwork week with the directors.On November 8th, the two groups met for the third time. ToppingaskedWelsh and the other employee representatives if they hadany new requests to present or any modifications of previous requests.Welsh inquired about the proposal for a three-day vacation and wasinformed that the respondent would not grant vacations at that timesince it would involve an increase in expenses.Topping gave asimilar answer to a request for six days of sick leave per year. Therewas a short discussion of the principle of seniority and of overtimepay for hours in excess of ten per day.Welsh then presented a new agreement which he stated containedonly provisions to which the respondent's representatives had previ-ously agreed.He asked Topping to read it and, if he found thatonly such matters were covered, to sign it.Topping stated that hewould not read the agreement since the respondent would not signit,or any other agreement.He said he thought he had made therespondent's position clear to them-that he had been advised bycounsel that the respondent was not subject to the National LaborRelations Act; that he was always willing to meet with the em-ployees to discuss matters of mutual interest and to explain therespondent's position; but that the respondent saw no need for anagreement and would not sign any. The meeting then adjourned.At no time in the three' conferences had the respondent offered acounter-proposal; the discussion was confined to the proposals ofthe Union. 48NATIONAL LABOR RELATIONS BOARDThe new agreement was to be between the respondent and theUnion, both of the parties to be signatories. It was to run for a.year from November 8, 1935, and thereafter until 30 days writtennotice of termination was given by either party. It contained fourArticles : the first referred to the principle of seniority and in effectstated that the principle should be followed whenever the force was,decreased ; the second stated that employees of long standing un-able to handle heavy work should be given preference in the assign-ment of light work; the third stated that employees required tempo-rarily to do work paying a higher rate than their regular rateshould receive the higher rate but in case of temporary assignmentto work paying a lower rate should receive their regular rate; andthe fourth stated that eight hours should be considered a workday, and six days a work week, but made no provision for over-time pay at a higher rate.A comparison with the minutes of thethree conferences indicates that all of the above provisions merelyembodied in an agreement the existing practice of the respondentand were thus in effect matters upon which both parties had reachedan understanding.The counsel for the respondent at the hearingcarefully emphasized this point, his cross-examination ofWelshbeing in part directed toward proving that the provisions in theproposed agreement merely stated what had been the respondent'spolicy for some time.Summarizing the facts we find that the respondent is willing at alltimes to meet with representatives of its employees, to discuss fullytheir requests and to state the respondent's views on each request.The discussion at such conferences is confined to the proposals oftheUnion, since the respondent does not offer counter-proposals.At the present time, it is plainly unwilling to make any changes inthe conduct of its business and states that such unwillingness is basedupon its inability to incur any increase in expenses.Where a Unionproposal is no more than a statement of existing policy, the respond-ent verbally acknowledges the identity and states its belief that thepolicy will continue.But the respondent refuses to enter into anyagreement, oral or written, with representatives of its employees,even when the proposed agreement only covers existing policy.Onthis issue the respondent is adamant. It bases its stand on the fol-lowing considerations : the National Labor Relations Act does notextend to the respondent, and moreover, it does not require that anemployer enter into an agreement with the representatives of hisemployees; it is not the policy of the respondent to enter into agree-ments; since the agreement proposed to it merely referred to existingpractices, there was no need for its adoption. DECISIONS AND ORDERS49While on these facts it cannot be claimed that the respondent hasrefused unqualifiedly to deal with an organization of its employees,it does not follow that its apparent willingness at all times to meetwith representatives of its employees and to discuss all aspects ofworking conditions with them may be termed genuine collective bar-gaining.There is much to indicate that the respondentconceivesof its function in "collective bargaining" as the mere stating of "yes"or "no" after discussion, to any requests presented to it by repre-sentatives of its employees. It does not feel required to work to-ward a solution satisfactory to both sides of the various problemsunder discussion by the presentation of counter-proposalsor otheraffirmative conduct.The respondent's whole attitude is coloredwith the belief that agreement or concessioncomes as a matter ofgrace on its part.But in view of the history of the dealing betweenthe Union and the respondent, we deem it advisable not to reach adecision on such a ground but rather to consider the case aspresent-ing solely the issue framed at the hearing.That issue is precise : is the refusal by an employer to enter intoan agreement, oral or written, with the proper representatives of hisemployees after an understanding has been reached on the terms ofthe agreement by discussion and negotiation, an unfair labor practicewithin the meaning of Section 8?The two subdivisions of thatSection pertinent in a consideration of this issue are subdivision(1)-it shall be an unfair labor practice for an employer to inter-fere with or restrain his employees in the exercise of the rightsguaranteed in Section 7, among which is the right to bargain collec-tively-and subdivision (5)-it shall be an unfair labor practicefor an employer to refuse to bargain collectively with the represen-tatives of his employees.The issue presented is not novel.The old National Labor Rela-tions Board, in a series of decisions that gave substance to the "rightto bargain collectively" in Section 7 (a) of the National Industrial-Recovery Act,(' dealt with the problem. InIn the Matter of HoudeEngineering Corporationthat Board said :"Collective bargaining, then, is simply,a means to an end.The end is an agreement.And, customarily, such an agreementwill have to do with wages, hours and working conditions, andd "Sec 7(a)Every code of fair competition,agreement,and license approved, pre-scribed,or issued under this title shall contain the following conditions:(1)Thatemployees shall have the right to organize and bargain collectively through representa-tives of their own choosing,and shall be free from the interference,restraint,cion of employers of labor,or their agents,in the designation of such representativesor in self-organization or in other concerted activities for the purpose of collective,bargaining or other mutual aid or protection , . . . 50NATIONAL LABOR RELATIONS BOARDwill have a fixed duration.The purpose of every such agreementhas been to stabilize,for a certain period, the terms of employ-ment, for the protection alike of employer and employee.Bycontrast,where all that transpires is a demand by employeesfor better terms and an assent by the employer, but withoutany understanding as to duration, there has been no collectiveagreement, because neither side has been bound to anything."Section 7 (a) must be construed in the light of the traditionalpractices with which it deals, and the traditional meanings ofthe words which it uses.When it speaks of `collective bargain-ing' it can only be taken to mean that long-observed processwhereby negotiations are conducted for the purpose of arrivingat collectiveagreements governingterms of employment forsome specified period.And in prohibiting any interferencewith this process, it must have intended that the process shouldbe encouraged;and that there was a definite good to be obtainedby promoting the stabilization of employment relations throughcollective agreements." 7The exact point was passed upon inIn the Hatter of NationalAniline cChemical Company.As a result of conferences betweenthe employer and representatives of its employees,tentative under-standings were reached with respect to certain proposals submittedby the latter.However, instead of embodying those understandingsin a written memorandum, the employer simply posted a plant noticewhich- purported to contain the terms agreed upon. It later refusedto sign an agreement containing those terms.Relying upon theHoudedecision, the old Board held that the employer's conduct wasat variancewith the statute :"Section 7 (a) . . . requires employers to go further thanmerely to receive the duly constituted representatives of theiremployees, to give ear to their demands,and to assent to suchdemands if they are satisfactory.The statute imposes dutiesconsistent with its purpose.It contemplates that the demands,or modifications of such demands, if acceptable to the employer,be embodied in an agreement, and that such an agreement bindboth parties for a certain period of time. If such an agree-ment did not run for a definite period of time it wouldbe with-out legal validity as an agreement.The collective bargaining7In theMatter of Houde Engineerenq Corporation,1N.L R B (Old) 35, 35-36The Board cited numerous decisions of the National Labor Board and the PetroleumBoard that held the same view of collective bargaining. DECISIONS AND ORDERS51requirement in Section 7 (a), if it did not contemplate the em-bodiment of mutually satisfactory terms in a legally valid agree-ment, would be empty of significance." 8,TheNational AnilineandHoudedecisionswere followed innumerous cases,all ofwhich affirmed the proposition that the dutyto bargain collectively demanded of the employer that he negotiatewith a sincere desire to reach an understanding and that he enterinto an agreement embodying the understanding if one is achieved.9As pointed out previously in this decision, the doctrine was appliedin a case involving the employer now before us where, as here, ithad refused to enter into any agreement with the Union.10Coming to the present Act, we find that its terminology in Section7 with respect to the right to bargain collectively is practicallyidenticalwith that of Section 7 (a) of tl'e National IndustrialRecovery Act. In addition, the present Act in Section 8, subdivision(5)makes express what was implied in the former statute-it is anunfair labor practice for an employer to refuse to bargain collec-tivelywith the representatives of his employees. In view of thenumerous decisions of the old Board interpreting the duty to bargaincollectively as demanding of the employer that he make every reason-able effort to arrive at an understanding which, if reached, must beembodied in an agreement, it is only reasonable to assert that theCongress in Section 7 and Section 8, subdivision (5) of the Actintended its language to carry the same obligation.Similarly, sincethat interpretation formed the basis for the old Board's declarationof the majority rule principle, the adoption of that principle inSection 9 (a) of the Act may likewise be regarded as an acceptanceof the underlying reasoning.8In the Matter of National Aniline & Chemical Company, 1 N. L.R.B(Old) 114,116.The decision further stated:"In view of the argument of the Union that a collectiveagreement,under Section 7 (a), must necessarily be reduced to writing,we desire tostate, without touching on the applicability of the Statutes of Frauds of the several States,that a collective oral agreement is not necessarily invalid.However,the proposals origi-nally submittedby theUnion in this case included detailed provisions covering wages,hours and a variety of working conditions.If an employer assents to most or all ofsuch proposals,the resulting agreement,unless reduced to writing, will be so impracticalof enforcement and so fruitful of disputes concerning terms that an insistence by anemployer that he will go no further than to enter into an oral agreement may beevidence,in the light of other circumstances in the case,of a denial of the right ofcollective bargaining."(At p. 116.)°In the Matter of Atlanta Hosiery Mills,1N L. It.B. (Old)144;In the Matter ofColt'sPatent Fire Arms Manufacturing Co.,2N.L.It.B. (Old)155 ;In the Matterof Denver Towel Supply Company, 2 N.L It. B. (Old)221;In the Matter of FederalMining and Smelting Company,2 N.L.It. B. (Old) 481;In the Matter of Square D Com-pany,2 N. L. R. B. (Old) 430.10 In the Matter of St. Joseph Stockyards Co.,2 N.L. R. B. (Old) 112.5727-37-vol. 11-5 52NATIONAL LABOR RELATIONS BOARDThe Reports of the-Congressional-Committees on the Act confirmour view.., The House Report states with respect to Section 8, sub-division (5) :"The fifth unfair labor practice, regarding the refusal tobargain collectively, rounds out the essential- purpose. of thebillto encourage collective bargaining and the - making ofagreements." 11In the discussion of the majority rule principle, we find these words:"As has frequently been stated, collective bargaining is not anend in itself; it is a means to an end, and that end is the makingof collective agreements stabilizing employment relations for aperiod of time, with results advantageous both to the workerand the employer." 12The decision of the old Board in theHoudecase was relied upon tosupport the principle.The Senate Report in connection withSection 8, subdivision (5) states:"It seems clear that a guarantee of the right of employees tobargain collectively through representatives of their own choos-ing is a mere delusion if it is not accompanied by the correlativeduty on the part of the other party to recognize such representa-tives as they have been designated (whether as individuals orlabor organizations) and to negotiate with them in abona fideeffort to arrive at a collective bargaining agreement." 13 -And again, in the section dealing with the majority rule, we findlanguage similar to that in the old Board decisions :"The object of collective bargaining is the making of agree-ments that will stabilize business conditions and fix fairstandards of working conditions." 14In the light of the above, we can only conclude that the issue raisedby the respondent must be determined against it on, the basis ofauthority and precedent.But even if the issue be regarded as adenovomatter, we feel a similar conclusion is inescapable.An asser-tion that collective bargaining connotes no more than discussionsdesigned to clarify employer policy and does not include negotiationlooking toward, the adoption of a binding agreement between em-ployer and employees is contrary to any realistic view of labor rela-tions.The development of those relations had progressed too far"House of Representatives, ,Report ofthe Committee,, on ,Labor, 74th, Congress, ,1stSession, Report No 1147, at p 20.-2 Ib,d .at p 20is Senate,Report of the Committeeon Educationand Labor, 74th Congress,1st Session,Report No. 573, at p 12."Senate,Reportof the Committee on Education and Labor,74th'Congress,1st Ses-sion, ReportNo. 573, at p. 13. DECISIONS AND ORDERS53when the Act was adopted to permit the conclusion that the Congressintended to safeguard only the barren right of discussion.The pro-tection to organization of employees affordedby thefirst four sub-divisions of Section 8 can have meaning only when the ultimate goalis viewed as the stabilization of working conditions through genuinebargaining and agreements between'equals.That such is the goal ismade clear'in Section 1 of theAct, whereinthe policy of the UnitedStates is stated to be the protection of self-organization of workersand the designation of their representatives for the purpose ofnegotiating the terms and conditions of their employment.The same conclusion is reached by another approach.The re-spondent presses upon us its willingness at all times to receive anddiscuss the collective demands presented to it and'to state its decisionon those demands.But it asserts that it isenough thatany acqui-escence in those demands be made tangible by their adoption as partof its business policy and'argues that it is not required to enter into,an agreementembodying the understandingreached:Such confirma-tion through agreement is said to be unnecessary,for its employeeshave been informed that the respondent intends to continue thebusinesspolicy thusinaugurated'or already in existence.But in ask-ing protection against unforeseen changes in the respondent'spersonnel and other uncertainties of the future,the employees areonly actingas would any reasonable and -prudent business man.Tothis the respondent replies that its policy is not to sign agreementsor make agreements:Certainly we cannot take such a statementliterally.It would be preposterous to claim that all of respondent'smultifarious activities are based,not upon the customary contractsof commerce,but- solely upon the -hope.that the policies of the con-cerns and individuals participating.in those activities will continue'unaltered.The respondent's statement simply means that its policyis not to enter into agreementswithlabor organizations representingits employees...-The solution of the problem lies in-the recognition of that attitude.Such an attitude grows out of an antipathy toward organization ofworkers and a refusal to concede that-the policyof, the UnitedStates,shall be the policy of the respondent.It is designed to thwart andslowly stifle the Union by denying to it the fruits of achievement.It is based upon,the knowledge that in time employees will growweary of an organizationwhich 'cannot point to benefits that areopenly credited to its aggressiveness and vigilance and not to an em-,ployer's benevolence that on the surface'may appear genuine, but intruth is forced upon the employer`by the organization..To manyhis unwillingness to enter into an agreement with a labor,organiza-tion may seem no more than w harmless palliative for the employer'spride and to amount only,to a petty.refusal to, concede,an unim- 54NATIONAL LABOR RELATIONS" BOARDportant point purely as a face-saving device.But the frequencywith which the old Board was compelled to denounce such a policyon the part of employers indicates its potency as a device subtlycalculated to lead to disintegration of an employee organization.Viewed from the other side, the main objective of organized laborfor long has been the collective agreement and the history oforganization and collective bargaining may be written in terms ofthe constant striving for union recognition through agreement. Inmany cases employees have left their employment and struck solelybecause of the employer's refusal to enter into a collective agreement.An objective that has been so bitterly contested by employer andemployee, that has been the cause of many long and costly strikes,must be evaluated in the light of the conflict it has produced.Therespondent's persistent adherence to the policy of not entering intoagreements with labor organizations representing its employees mustbe regarded as an intentional and effective interference with theemployees'.exercise of the rights guaranteed in Section 7 of the Act.We therefore conclude that the Act imposes upon employers theduty to meet with the duly designated representatives of their em-ployees, to bargain in good faith with them in a genuine attempt toachieve an understanding on the proposals and counter-proposals ad-vanced, and, finally, if an understanding is reached, to embody thatunderstanding in a binding agreement for a definite term. 'Here therespondent and the Union had in the course of their negotiationsachieved a meeting of the minds upon four points.The Union thenrequested that the respondent enter into an agreement containingthese four points. In our view of the Act, the minds of the partieshaving met, it imposed upon the respondent a definite obligation toembody the understanding in an agreement. The respondent's failureto do so constituted an unfair labor practice, within the meaning ofSection 8, subdivisions (1) and (5).We must not be considered as holding that an employer is obli-gated by the Act to accede without more to the terms of a contractpresented to him by the representatives of his employees.The Actdoes not so provide and we make no such interpretation. The SenateReport is clear on this point :"The committee wishes to dispel any possible false impressionthat this bill is designed to compel the making of agreementsor to permit governmental supervision of their terms. It mustbe stressed that the duty to bargain collectively does not carrywith it the duty to reach an agreement, because the essence ofcollective bargaining is that either party shall be free to decidewhether proposals made to it are-satisfactory." 16M Senate, Committee on Education and Labor,74th Congress,1st Session,Report No.573, at p. 12. .DECISIONS AND ORDERS '55Thus, an employer is not required to sign the specific agreement pre-sented to him by -representatives of his employees.Nor is he obli-gated to agree to any of their demands solely for the sake of reachingsome agreement when genuine accord is impossible although bothsides are acting in good faith. But the line between these privilegedareas and the duty imposed by the Act is distinct; the employermust negotiate in good faith in an endeavor to reach an understand-ing, and that understanding if eventually achieved must be incor-porated into an agreement if the representatives of the employees sorequest.Even that duty does not require that the employer enterinto an unalterable obligation for an extended period of time, sincemany collective agreements contain a clause permitting terminationor modification by either party upon prescribed notice.The dura-tion of the agreement,like any of its substantive terms, is a matter fornegotiation between the parties.We find that the aforesaid acts of the respondent tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding,the Board finds and concludes as amatter of law:1.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 159 (the Union) is a labor organization,within the meaning of Section 2, subdivision (5) of the Act.2.The day yardmen, moonlight yardmen, hay helpers, hay drivers,cleaning laborers, tractor drivers, counters, deliverymen, weighmast-ers, night yardmen, grain elevator man, trip and bar men, hog yard-men, watermen, carpenters, mechanics, construction laborers and con-struction teamsters employed by the respondent in its St. Joseph,Missouri stockyard constitute a unit appropriate for the purpose ofcollective bargaining, within the meaning of Section 9 (b) of theAct.3.By virtue of Section 9 (a) of the Act, the Union, having beendesignated on or before August 19, 1935, by a majority of the em-ployees in said unit as their representative for the purposes of collec-tive bargaining, has been at all times since said date the exclusiverepresentative of all said employees for the purposes of collectivebargaining.4.By refusing and continuing to refuse to bargain collectively,with the Union as the exclusive representative of the employees insaid unit,the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (5) ofthe Act. 56NATIONAL LABOR RELATIONS BOARD-5.By refusing and continuing to refuse to bargain collectivelywith the Union as aforesaid and thereby interfering with, restrainingand coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, the respondent has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8, sub-division (1) of the Act. '-6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby,orders that the respondent St. Joseph, Stock Yards Company, and itsoffiders' and agents, 'shall :1.Cease and desist from refusing. to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local Union No. 159, as the exclusive representatives of the dayyardmen, moonlight yardmen, hay helpers, hay drivers, cleaning la-borers, tractor drivers, counters,, deliverymen, weighmasters, nightyardmen, grain elevator man, trip and bar men, hog yardmen, water-man, carpenters, mechanics, construction laborers and constructionteamsters employed by the respondent in its St. Joseph, Missouristockyard;2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : Upon request; bargain col-lectivelywith Amalgamated Meat Cutters and Butcher Workmenof North ' America, Local Union No. 159, as the exclusive represen-tative of the above-mentioned employees with respect to rates ofpay, wages, hours of employment and other conditions of employ-ment, and, if an understanding is reached on any of such matters,embody said' understanding in an agreement for a definite term, tobe agreed upon, if requested to do so by said Union.